Name: Council Decision (EU) 2016/1234 of 26 July 2016 appointing two alternate members, proposed by the Italian Republic of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2016-07-28

 28.7.2016 EN Official Journal of the European Union L 202/42 COUNCIL DECISION (EU) 2016/1234 of 26 July 2016 appointing two alternate members, proposed by the Italian Republic of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Italian Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) Two alternate members' seats on the Committee of the Regions have become vacant following the end of the mandates on the basis of which Mr Carlo FIDANZA (Assessore di Veleso (CO)) and Mr Giuseppe VARACALLI (Sindaco del Comune di Gerace (RC)) were proposed, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed as alternate members of the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  Sig. Carlo FIDANZA, Consigliere del Comune di Rosazza (BI) (change of mandate),  Sig. Giuseppe VARACALLI, Consigliere del Comune di Gerace (RC) (change of mandate). Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 26 July 2016. For the Council The President M. LAJÃ Ã K (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70).